Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

launch initiator” in claim 1; “control means” (in claim 10).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9, 10, 15, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10102586 B1 to Marlow et al (“Marlow”).



Regarding claim 7, Marlow’s teaching, wherein the images captured by each of the plurality of UVs comprise video segments (col. 16, lines 3 – 20; col. 17, lines 45 – 59 at least)

Regarding claim 9, Marlow’s teaching, wherein the UV is to upload its captured image to a remote server (fig. 5; col. 5, lines 16 – 18; col. 7, line 47 – col. 8, line 4; col. 8, lines 39 – 60 at least).



Regarding claim 15, Marlow teaches a method for capturing a vehicle collision, comprising: detecting an imminent collision (404a or 404b; see fig. 4 at least; col. 2, lines 34 – 60 at least); signaling a launch initiator (means for deploying) to launch an unmanned vehicle (UV 302); 404a or 404b; see fig. 4 at least; col. 2, lines 34 – 60 at least), the UV being one of a plurality of UVs (see claim 1 at least); and controlling the UV to capture an image (by way of 350 or 352-354) of the vehicle collision from a perspective, the perspective being different from the perspectives of images captured by 

Regarding claim 20, Marlow teaches a non-transitory computer-readable medium (CRM) comprising instructions that, when executed by an unmanned vehicle (UV) controller, are to: detect an imminent collision (404a or 404b; see fig. 4 at least; col. 2, lines 34 – 60 at least); signal a launch initiator to launch (means for deploying) a UV, the UV being one of a plurality of UVs (see claim 1 at least); and Application No. TBDAttorney Docket No. 131592-253758/AA1418UScontrol the UV to capture an image of the vehicle collision from a perspective (by way of 350 or 352-354), the perspective being different from the perspectives of images captured by each of the other UVs in the plurality of UVs (col. 2, lines 34 – 60; col. 16, line 21 – col. 17, line 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 

Claims 2 – 6, 8, 11 - 14, 16 - 19, and 21 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Marlow as applied to claims 1, 10, 15, and 20 above, directly or indirectly, and further in view of U.S Pat. No. 9056676 B1 to Wang (“Wang”).

As discussed above, with regard to claims 2 - 3, 11, 12, 16, 17, and 21 – 22, Marlow teaches all of the limitations of the respective base claims, but is not explicit on the images can be combined with the perspectives of the images captured by each of the other UVs in the plurality of UVs to create a three-dimensional (3D) view of the collision and wherein each of the plurality of UVs is carried by the vehicle.

However, Wang teaches, in the same field of endeavor of unmanned vehicle involving in vehicle collision, images can be combined with the perspectives of the images captured by each of the other UVs in the plurality of UVs to create a three dimensional (3D) view of the collision (it is  and wherein each of the plurality of UVs is carried by the vehicle (see figs. 1 – 8 at least; col. 3, lines 21 – 32; col. 4, lines 7 – 13; col. 10, lines 39 – 49; col. 11, line 66 – col. 12, line 8; col. 15, lines 36 – 53; col. 17, lines 31 – 46 at least).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Marlow’s teaching by including images that can be combined with the perspectives of the images captured by each of the other UVs in the plurality of UVs to create a three dimensional (3D) view of the collision and wherein each of the plurality of UVs is carried by the vehicle as evidenced by Wang in order to enhance launch versatility to assess collision.

As to claims 4 and 23, Wang teaches, wherein the vehicle is a computer assisted/autonomous driving (CA/AD) vehicle (col. 9, lines 6 – 10; col. 16, lines 61 - 67). 



As to claim 8, Wang teaches controlling (initiating) the UV to land (abstract; col. 1, lines 64 – 67; col. 4, lines 24 – 26; col. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663